Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00287-CR

                                       Sandra MORTIMER,
                                             Appellant

                                                v.
                                            The State of
                                       The STATE of Texas,
                                             Appellee

                    From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR9808
                            Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 23, 2014

DISMISSED

           Pursuant to a plea-bargain agreement, Sandra Mortimer pled guilty to driving while

intoxicated and was sentenced to ten years in prison in accordance with the terms of her plea-

bargain agreement. On April 3, 2014, the trial court signed a certification of defendant’s right to

appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX.

R. APP. P. 25.2(a)(2). After Mortimer filed a notice of appeal, the trial court clerk sent copies of

the certification and notice of appeal to this court. See id. 25.2(e). The clerk’s record, which

includes the trial court’s Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).
                                                                                        04-14-00287-CR


        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. See id. The clerk’s record does not include a written motion filed

and ruled upon before trial; nor does it indicate that the trial court gave Mortimer permission to

appeal. See id. The trial court’s certification, therefore, appears to accurately reflect that this is a

plea-bargain case and that Mortimer does not have a right to appeal. We must dismiss an appeal

“if a certification that shows the defendant has the right of appeal has not been made part of the

record.” Id. 25.2(d).

        We, therefore, warned Mortimer that this appeal would be dismissed pursuant to Texas

Rule of Appellate Procedure 25.2(d), unless an amended trial court certification showing that

Mortimer had the right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d),

37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No such amended

trial court certification has been filed. This appeal is, therefore, dismissed pursuant to Rule 25.2(d).


                                                        PER CURIAM

DO NOT PUBLISH




                                                  -2-